USCA11 Case: 19-13250   Date Filed: 11/03/2020   Page: 1 of 17



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13250
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:18-cr-00313-AKK-GMB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JARRETT DENARD BOYKINS,
a.k.a. Jarrett Denard Boykin,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (November 3, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13250       Date Filed: 11/03/2020   Page: 2 of 17



      A jury convicted Jarrett Boykins of two counts of possession of

methamphetamine with intent to distribute and five related gun counts, stemming

from three arrests in 2017 and 2018. He now appeals his conviction on five of those

counts.

      Mr. Boykins raises four arguments on appeal. First, he argues that the district

court plainly erred in allowing the government’s expert witness to testify, in

violation of Fed. R. Evid. 704(b), that he possessed the requisite intent for the crime

charged. Second, he contends that the district court abused its discretion in admitting

staged photographs of evidence seized during his first arrest. Third, he asserts that

the district court erred in allowing a witness—who was in the car with Mr. Boykins

during the first arrest—to testify that someone reached out to her and tried to

persuade her to claim a gun found during that arrest. Fourth, should no error alone

warrant reversal, he maintains that the errors’ cumulative effect does.

      For the following reasons, we affirm.

                                          I

      In January of 2019, a federal grand jury returned a second superseding

indictment   charging    Mr. Boykins with         two   counts of possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A); two counts of possessing a firearm in furtherance of a drug trafficking




                                          2
         USCA11 Case: 19-13250        Date Filed: 11/03/2020   Page: 3 of 17



crime, in violation of 18 U.S.C. § 924(c)(1)(A); and three counts of possessing a

firearm after having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1).

                                              A

      The first three counts—Counts 1, 2, and 3—arose from an October 2017 arrest

in Pleasant Grove, Alabama. Mr. Boykins was sitting in his car in a park with

Katelyn Morgan, a woman he met via Facebook Messenger. Ms. Morgan testified

at trial that she planned to buy marijuana from Mr. Boykins. She explained that Mr.

Boykins showed her a gun, which he shoved under his seat as police drove up to the

car to inform them that the park was closed. She testified that, as police approached

the car, Mr. Boykins put “two ounces of ice”—a street term for crystal

methamphetamine—in his pocket, and that he took off running after an officer

started talking to them.

      Police pursued Mr. Boykins into a wooded area and found him standing

behind a rock in a retention pond for a small creek. A search of Mr. Boykins’ person

revealed $2370 in cash; a search of the pond revealed what was later determined to

be 52.21 grams of methamphetamine. Police also searched the car and found a

loaded handgun, an ammunition drum with a magazine and ammunition, a set of

digital scales, and a box of plastic sandwich bags.

      Ms. Morgan testified that, following Mr. Boykins’ arrest, a third party

contacted her via Facebook Messenger and asked her to claim the gun found in the


                                          3
          USCA11 Case: 19-13250        Date Filed: 11/03/2020    Page: 4 of 17



car. The third party told her that if she did so, he would bail her out the same day.

Ms. Morgan said she refused the offer.

                                               B

      Counts 4, 6, and 7 arose from an incident in May of 2018. Mr. Boykins was

driving the mother of two of his children, Jessica Falls, to visit her father, and police

stopped them based on an issue with the vehicle’s tag registration. The police officer

noticed a smell of marijuana coming from the car and asked them if they had any

firearms or narcotics in the vehicle. [Both initially said no, but when they were

ordered out of the vehicle, Ms. Falls blurted out that there was a gun on the passenger

side, under the back seat. Officers searched the car and found two bottles of liquid

codeine and a partially smoked marijuana cigarette. In a diaper bag in the backseat

they found a loaded handgun and a plastic bag containing what appeared to be

Ecstasy tablets but what was later determined to be methamphetamine. Police also

searched Mr. Boykins and found $1020 in cash in his pocket.

      Mr. Boykins was arrested at Ms. Falls’ apartment in October of 2018, and the

arrest led to a search that formed the basis of Count 5 (one of the gun charges).

Agents with the Bureau of Alcohol, Tobacco, Firearms, and Explosives found in the

apartment the following items: two sets of digital scales, a revolver and various types

of ammunition, and a black trash bag containing eight clear plastic bags filled with




                                           4
          USCA11 Case: 19-13250        Date Filed: 11/03/2020     Page: 5 of 17



two ounces of a “crystal substance” that was tested and found not to be a controlled

substance.

      Mr. Boykins was convicted of all seven counts, and the district court

sentenced him to 241 months in prison.

                                                II

      We normally review “a district’s courts evidentiary rulings for a clear abuse

of discretion” and will reverse “only if the resulting error affected the defendant’s

substantial rights,” United States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003), i.e.,

if “it had substantial and injurious effect or influence in determining the jury’s

verdict.” United States v. Barton, 909 F.3d 1323, 1337 (11th Cir. 2018).

      “[W]hen a party raises a claim of evidentiary error for the first time on appeal,

we review it for plain error only.” United States v. Baker, 432 F.3d 1189, 1202 (11th

Cir. 2005). “The plain-error test has four prongs: there must be (1) an error (2) that

is plain and (3) that has affected the defendant’s substantial rights; and if the first

three prongs are met, then a court may exercise its discretion to correct the error if

(4) the error ‘seriously affect[s] the fairness, integrity or public reputation of judicial

proceedings.’” United States v. Madden, 733 F.3d 1314, 1320 (11th Cir. 2013)

(quoting United States v. Olano, 507 U.S. 725, 732 (1993)) (alterations in original).

      Finally, “[w]e review de novo the cumulative impact of multiple evidentiary

errors, although some of the errors might individually be reviewed for plain error.”


                                            5
          USCA11 Case: 19-13250       Date Filed: 11/03/2020   Page: 6 of 17



United States v. Hoffman-Vaile, 568 F.3d 1335, 1340 (11th Cir. 2009) (internal

quotation marks and citation omitted).

                                          III

       We address each of Mr. Boykins’ arguments below.

                                          A

       Officer John Walker, a member of the Birmingham Police Department and

the Drug Task Force, testified as an expert witness for the government at trial. His

direct examination included the following exchange:

       Q. “Based on your training and experience and the evidence that you
       reviewed in relation to the Pleasant Grove case, do you believe that the
       50-plus grams or more methamphetamine was possessed with the intent
       to distribute it?”

       A. “Yes, sir, absolutely.”

       Q. “In relation to the Homewood case, the 152 pills . . . do you believe
       that that quantity, in relation to the quantity that was possessed was
       possessed with the intent to distribute?”

       A. “Yes, sir.”

       Mr. Boykins did not object to this testimony at trial, but he now argues that it

was improperly admitted in violation of Fed. R. Evid. 704(b). We therefore review

for plain error.

       Rule 704(b) expressly prohibits expert witnesses from “stat[ing] an opinion

about whether the defendant did or did not have a mental state or condition that

constitutes an element of the crime charged or of a defense,” reserving such matters

                                           6
         USCA11 Case: 19-13250       Date Filed: 11/03/2020    Page: 7 of 17



for “the trier of fact alone.” An expert witness can “give testimony ‘that supports an

obvious inference with respect to the defendant’s state of mind,” United States v.

Stahlman, 934 F.3d 1199, 1220 (11th Cir. 2019), but “may not opine on the

defendant’s intent.” United States v. Gillis, 938 F.3d 1181, 1194 (11th Cir. 2019).

      The government appears to concede, and we agree, that this testimony by

Officer Walker violated Rule 704(b) and cases like Gillis. The question is whether

this error satisfies the remaining prongs of plain error. Mr. Boykins succeeds under

the first two prongs of plain error: The district court committed an error, which was

plain, by allowing Officer Walker to testify that Mr. Boykins intended to distribute

methamphetamine.

      To satisfy the third prong, Mr. Boykins must establish that the error affected

his substantial rights—that it “affected the outcome of the district court proceedings

such that, absent the error, there is a reasonable probability of a different result.”

United States v. Hernandez, 906 F.3d 1367, 1370 (11th Cir. 2018) (internal quotation

marks and citation omitted).

      Even absent the error, there was ample evidence supporting a finding that Mr.

Boykins had the requisite intent to commit the drug crimes charged. In unchallenged

testimony, Officer Walker testified that the 52 grams of methamphetamine found in

the Pleasant Grove pond was a quantity consistent with that which would be

possessed by a “mid-level drug distributor”; he also testified about the significance


                                          7
          USCA11 Case: 19-13250       Date Filed: 11/03/2020    Page: 8 of 17



of the digital scales found in the car and in the apartment, as well as the significance

of the tablets found during the Homewood arrest. Another witness, a police officer

involved in the Pleasant Grove arrest, testified about the significance of the digital

scales and the cash found on Mr. Boykins. A DEA agent offered unchallenged

testimony about drug distribution, including the significance of the individual bags

of a non-controlled substance found in the apartment (it is a way for those who sell

drugs to make a profit). Messages obtained from Mr. Boykins’ phone demonstrated

his involvement in narcotics, and Ms. Morgan testified that Mr. Boykins had offered

to sell her marijuana immediately prior to his Pleasant Grove arrest. See United

States v. Diaz-Lizaraza, 981 F.2d 1216, 1224 (11th Cir. 1993) (“evidence of prior

drug dealings . . . his highly probative of intent in later charges of conspiracy and

distribution of a controlled substance”).

      This is not a case where, without the challenged testimony, “there would not

have been sufficient evidence to convict” Mr. Boykins “on any of the counts against

him.” United States v. Hawkins, 934 F.3d 1251, 1267 (11th Cir. 2019). Nor is it a

case in which “[t]here can be no doubt that” the “improper testimony affected the

outcome of the trial.” Id. Officer Walker’s improper testimony “was not essential

to the jury’s verdict,” United States v. Emmanuel, 565 F.3d 1324, 1336 (11th Cir.

2009), and the plain error thus did not violate Mr. Boykins’ substantial rights. As a

result, we need not reach the fourth prong of plain-error review.


                                            8
          USCA11 Case: 19-13250       Date Filed: 11/03/2020    Page: 9 of 17



                                           B

      The government offered into evidence photographs of all the items the police

found in the car the night of the Pleasant Grove arrest (the gun, magazine,

ammunition, and digital scales) grouped together, along with the methamphetamine

recovered from the pond and the cash found on Mr. Boykins. Mr. Boykins argues

that these photographs should have been excluded under Fed. R. Evid. 403 because

their prejudicial effect outweighs their minimal probative value. Mr. Boykins

objected in the district court, so we review for abuse of discretion.

      Under Rule 403, “district court[s] [may] exclude otherwise relevant evidence

‘if its probative value is substantially outweighed by the danger of unfair prejudice’”

“or needlessly presenting cumulative evidence.” Dodds, 347 F.3d at 897. Unfair

prejudice “speaks to the capacity of some concededly relevant evidence to lure the

factfinder into declaring guilt on a ground different from proof specific to the offense

charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997). But “Rule 403 is

an extraordinary remedy which the district court should invoke sparingly, and the

balance . . . should be struck in favor of admissibility.” Dodds, 347 F.3d at 897.

(alteration in original and quotation marks omitted).

      Mr. Boykins argues that the photos of the evidence were cumulative and

provided no information that the jury did not already have, because the officers on

the scene had testified about each item they found and had provided photographs of


                                           9
         USCA11 Case: 19-13250       Date Filed: 11/03/2020    Page: 10 of 17



each piece of evidence. The physical evidence was also admitted at trial. The

proximity between the methamphetamine and the gun in the staged photographs, Mr.

Boykins argues, was especially prejudicial with respect to the § 924(c) charge. The

government counters that the district court gave the jury a limiting instruction

regarding the photos immediately following their admission, in which it told jurors

that “this is not how the evidence was found in the car”; that the items were “grouped

. . . together, I guess for photography purposes”; and that “they were not all found in

the same condition as depicted in these photographs.”

      A district court’s limiting instruction to a jury “can diminish any unfair

prejudice caused by the evidence’s admission.” United States v. Brown, 665 F.3d
1239, 1247 (11th Cir. 2011). To be sure, there was some overlap between the staged

photographs and the other evidence previously admitted. But “Rule 403 does not

mandate exclusion merely because some overlap exists between the photographs and

other evidence.” United States v. De Parias, 805 F.2d 1447, 1454 (11th Cir. 1986).

The jury was properly instructed about the staged photographs, and the police

witness testified on cross-examination that the items were not all found together.

The district court therefore did not abuse its discretion in allowing the government

to show the jury the staged photographs.

                                           C




                                           10
         USCA11 Case: 19-13250         Date Filed: 11/03/2020   Page: 11 of 17



      Mr. Boykins argues that the district court abused its discretion in allowing Ms.

Morgan, who was in the car with him prior to the Pleasant Grove arrest, to testify

about Facebook messages she received that attempted to convince her to claim the

gun police seized from the car. These statements, he says, were inadmissible hearsay

and violated the best evidence rule.

      Both parties suggest that the standard of review for the hearsay issue is abuse

of discretion. We set out some of the procedural background to determine the

appropriate standard.

      Mr. Boykins filed a motion in limine seeking to exclude the Facebook

messages between Ms. Morgan and the sender, Hikeem Griggs, on the theory that

the messages were inadmissible hearsay.           At the hearing on the motion, the

government indicated that it planned to call Ms. Morgan to the stand first, and said

it would “simply ask [her], ‘Did you have communications with an individual on

Facebook related to Mr. Boykins?’” The government said it would then call Mr.

Griggs to the stand to ask him about the text messages he sent to Ms. Morgan. The

district court ruled from the bench as follows:

      I will allow you when Ms. Morgan is on the stand to inquire as to if she
      was contacted at all about his case. The text messages will not come in
      through her. And then you will put on Mr. Griggs and, assuming he
      admits that Mr. Boykins is the one who directed him to contact Ms.
      Morgan and instructed him to make these statements, then we’ll have a
      sidebar. Either way, we’ll talk about this issue before the exhibits come
      in.


                                           11
         USCA11 Case: 19-13250       Date Filed: 11/03/2020    Page: 12 of 17



      After the trial started, defense counsel indicated to the district court that it

would object to Ms. Morgan testifying about the content of the Facebook messages.

The court replied:

      She received messages from an individual who purported to be calling
      her or getting in touch with her at the defendant’s direction. And then
      he’s going to go into, ‘Allegedly the person said that they wanted you
      to claim ownership to this gun.’ Allegedly. Again, I mean, it is not
      anything that’s connected to the defendant . . . at this point. It’s just a
      representation from the person who made the contact that he’s doing
      so.

      Defense counsel replied, “Okay. I see what Your Honor’s doing.”

      Ms. Morgan was called to testify, and the government asked her on redirect

examination if she was “contacted by Facebook by an individual that allegedly had

contact with Mr. Boykins.” Ms. Morgan testified that she had a conversation with

that individual, who asked her to “do something for Mr. Boykins”—specifically,

“[t]ake his gun charge.” According to Ms. Morgan, the individual said that he would

secure her release from custody in exchange for her claiming the gun. Ms. Morgan

said she declined the offer; she testified further that she did not know the individual

and nor did she know anything about his connection to Mr. Boykins. Defense

counsel did not object once during this exchange.

      Mr. Griggs was not called to testify after he disclosed to the government his

intent to assert his Fifth Amendment privilege against self-incrimination. After

relaying this to the district court, the government then said (at the close of the


                                          12
         USCA11 Case: 19-13250       Date Filed: 11/03/2020   Page: 13 of 17



business day) that it would seek to admit the Facebook messages under Fed. R. Evid.

807, because Mr. Griggs was an unavailable witness. The district court deferred

arguments on the matter to the next day—but those arguments either never happened

or happened outside the presence of a court reporter, because they are not in the

record. The messages were never admitted.

      Preserving a claim for appeal requires more than “tepid objections,” United

States v. Hawkins, 934 F.3d 1251, 1264 (11th Cir. 2019), and defense counsel

initially made more than tepid objections. But counsel may have relinquished those

objections once Ms. Morgan took the witness stand. After initially expressing

concern about her testifying as to the content of the Facebook messages, “counsel

neither persisted in objecting nor moved to strike any of [Ms. Morgan’s] problematic

testimony when it was given.” Id. “The plain error standard thus applies.” Id.

      “Hearsay is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted

and is inadmissible unless the statement falls within an exception or exclusion

provided by the Federal Rules of Evidence.” United States v. Docampo, 573 F.3d
1091, 1096 (11th Cir. 2009) (internal quotation marks omitted). In Docampo, a

witness testified about a threatening phone call that the defendant had made to the

witness’ girlfriend; the girlfriend—like Mr. Griggs in this case—did not testify. Id.

We held in Docampo that the testimony was inadmissible hearsay. Id. at 1096-1097.


                                         13
         USCA11 Case: 19-13250         Date Filed: 11/03/2020   Page: 14 of 17



      The government contends that “[t]he significant part of Ms. Morgan’s

testimony—a request that she ‘take’ the gun charge—is not itself an assertion that

can be either true or false” because “that issue can be judged based on Ms. Morgan’s

credibility.” We are not persuaded by this argument; the significant part of the

testimony is instead that Mr. Griggs “allegedly had contact with Mr. Boykins,” and

that he was asking Ms. Morgan to do something on Mr. Boykins’ behalf. “[T]he

government did not lay a foundation that” Mr. Griggs “was acting as” Mr. Boykins’

“agent or that” Mr. Boykins “authorized the statement.” Docampo, 573 F.3d at 1097.

This portion of Ms. Morgan’s testimony was inadmissible hearsay. It was offered

for the truth of the matter asserted, none of the hearsay exceptions applies, and the

district court plainly erred in admitting it.

      But this error did not violate Mr. Boykins’ substantial rights under the third

prong of plain-error review. “The admission of hearsay alone does not mandate a

reversal of conviction: ‘[t]o require a new trial . . . [a] significant possibility must

exist that, considering the other evidence presented by both the prosecution and the

defense, the . . . statement had a substantial impact upon the verdict of the jury.’”

Docampo, 573 F.3d at 1097 (alterations in original). Even without the testimony

about the Facebook messages, there was sufficient evidence to support a finding that

the gun belonged to Mr. Boykins. Ms. Morgan, for example, testified that Mr.

Boykins had showed her the gun immediately before police arrived. The car Mr.


                                            14
         USCA11 Case: 19-13250       Date Filed: 11/03/2020   Page: 15 of 17



Boykins was driving belonged to the mother of his children, Ms. Falls, who testified

that there were no guns, drugs, ammunition, or digital scales in the vehicle when she

loaned it to him. There was also sufficient evidence to support the possession of

methamphetamine charge and the §924(c) charge arising from the Pleasant Grove

arrest. Ms. Morgan testified that Mr. Boykins had the drugs on him when he fled

from police, and the drugs were found in the nearby pond where he was arrested.

      Mr. Boykins also argues that Ms. Morgan’s testimony violated the best

evidence rule. “The best evidence rule, codified as Federal Rule of Evidence 1002,

requires the production of originals to prove the content of any writing, recording or

photograph.” United States v. Guevara, 894 F.3d 1301, 1309 (11th Cir. 2018). The

standard of review here is plain error, which applies to best evidence issues first

raised on appeal. Id. at 1310.

      The authenticity of the messages is not in question, and we therefore do not

find that the district court plainly erred in allowing Ms. Morgan to testify about her

Facebook conversation with Mr. Griggs. The messages were not offered to prove

that Mr. Griggs would in fact bail Ms. Morgan out if she took responsibility for the

gun. “Since the proffered testimony was offered not to prove the content of [the

messages], but rather, the content of the conversations, the best evidence rule does

not apply, and [Ms. Morgan’s] testimonial recollection of the conversation was

properly admitted.” United States v. Howard, 953 F.2d 610, 612 (11th Cir. 1992).


                                         15
         USCA11 Case: 19-13250       Date Filed: 11/03/2020   Page: 16 of 17



                                          D

      “We review the record de novo to determine the aggregate effect of any

errors.” United States v. Cooper, 926 F.3d 718, 739 (11th Cir. 2019). “The

harmlessness of cumulative error is determined by conducting the same inquiry as

for individual error—courts look to see whether the defendant’s substantial rights

were affected.” United States v. Capers, 708 F.3d 1286, 1299 (11th Cir. 2013). “We

assess cumulative-error claims by ‘first considering the validity of each claim

individually, and then examining any errors that we find in the aggregate and in light

of the trial as a whole to determine whether the appellant was afforded a

fundamentally fair trial.’” United States v. Green, 969 F.3d 1194, 1209 (11th Cir.

2020). Cumulative error requires more than a single error, “[b]ut if overwhelming

evidence supports the jury’s verdict such that any errors had no ‘substantial

influence’ on the verdict, then even multiple errors can be rendered harmless.” Id.

      In the portion of his brief arguing cumulative error, Mr. Boykins focuses

solely on the cumulative effect of the improper expert testimony and the staged

photographs; he does not appear to have incorporated his arguments regarding the

Facebook messages into his cumulative-error claim. We did not find any error with

respect to the staged photographs, and we cannot find cumulative error based only

on the improper expert testimony—a single error that itself we found to be harmless.




                                         16
         USCA11 Case: 19-13250      Date Filed: 11/03/2020   Page: 17 of 17



      Even if we are to consider the district court’s error in admitting Ms. Morgan’s

hearsay testimony as part of Mr. Boykins’ cumulative-error claim, we still conclude

there is no reversible error based solely on this error and the improper expert

testimony. As discussed in detail above, “overwhelming evidence supports the

jury’s verdict.” Green, 969 F.3d at 1209. Even combined, these two errors “had no

‘substantial influence’ on the verdict” and can thus “be rendered harmless.” Id.

(citations omitted).

                                              IV

      We affirm Mr. Boykins’ convictions.

      AFFIRMED.




                                         17